DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1, 17, & 20 are allowable. Claims 10-14 & 22, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the Species, as set forth in the Office action mailed on 04/27/2021, is hereby withdrawn and claims 10-14 & 22 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Salmon on 11/05/2021.
The claims in the application has been amended accordingly as follows: 
 
an upper portion, including a third fabric sheet, to be removably connected to a mounting pan, the mounting pan to be disposed above a ceiling; a lower portion to be removably connected to the upper portion, the lower portion to include a first fabric sheet and a second fabric sheet, the first fabric sheet to extend away from the ceiling at a location adjacent a supply air inlet, the supply air inlet to provide a flow of air toward the first fabric sheet; and a blanking sheet to restrict air flow through the first fabric sheet, the blanking sheet to be disposed on an interior surface of the first fabric sheet, the blanking sheet having a facing surface to face the interior surface, the facing surface to be aligned and in contact with the interior surface, the blanking sheet removably coupled to at least one of the first fabric sheet, the second fabric sheet, or the third fabric sheet, the blanking sheet having a lower permeability than the first fabric sheet.  

2. (Cancelled). 

3. (Cancelled). 

4. (Currently Amended) The drop-down diffuser of claim 1, wherein 
 
6. (Currently Amended) The drop-down diffuser of claim 1, wherein the upper portion includes an opening, the first fabric sheet to removably connect to the upper portion around a perimeter of the opening.  

9. (Currently Amended) The drop-down diffuser of claim 1, wherein the first fabric sheet and the second fabric sheet have different permeabilities.  

1, wherein the blanking sheet is to restrict the air flow through an entire area of the second fabric sheet.  

11. (Currently Amended) The drop-down diffuser of claim 1, wherein the blanking sheet is a first blanking sheet, the drop-down diffuser further including a second blanking sheet.  

17. (Currently Amended) A drop-down diffuser comprising: an upper portion, including a third fabric sheet, to be removably connected to a mounting pan, the mounting pan to be disposed above a ceiling; a lower portion to be removably connected to the upper portion, the lower portion to extend away from the ceiling; and a blanking sheet to be positioned against the lower portion so as to cover an area of a surface of the lower portion, the blanking sheet having a lower permeability than a -4-PATENTDocket No.: 92/S16-01OBmaterial of the lower portion to reduce air flow through the covered area of the lower portion relative to other areas of the surface of the lower portion.

20. (Currently Amended) A drop-down diffuser comprising: an upper portion, including a third fabric sheet, to be removably coupled to a mounting pan at a perimeter of the upper portion, the mounting pan disposed above a ceiling, the upper portion including a circular opening within and spaced apart from the perimeter of the upper portion; a lower portion including a first fabric sheet and a second fabric sheet, the first fabric sheet to be connected to the upper portion at the circular opening such that the lower portion is spaced apart from and inside the perimeter of the upper portion, the second fabric sheet to be connected to the first fabric sheet, the second fabric sheet being circular, the first fabric sheet to extend from the circular opening to a circumference of the second fabric sheet, the circumference of the second fabric sheet being less than a circumference of the circular opening; and a blanking sheet removably coupled to at least one of the upper portion, the first fabric sheet, or the second fabric sheet, the blanking sheet having a lower permeability than the at least one of the upper portion, the first fabric sheet, or the second fabric sheet.

REASONS FOR ALLOWANCE

Claim 1 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a drop down diffuser as recited in Claim 1 specifically:
the arrangement of the upper and lower portions and the functionality of the blanking sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 17 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a drop down diffuser as recited in Claim 17 specifically:
the arrangement of the upper and lower portions and the functionality of the blanking sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of a drop down diffuser as recited in Claim 20 specifically:
the arrangement of the upper and lower portions and the functionality of the blanking sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762    

/EDELMIRA BOSQUES/             Supervisory Patent Examiner, Art Unit 3762